


Exhibit 10.18

 

MANAGEMENT STOCK OPTION AGREEMENT

 

MANAGEMENT STOCK OPTION AGREEMENT, dated as of January 1, 2002, between
Riverwood Holding, Inc., a Delaware corporation (the “Company”), and Stephen M.
Humphrey (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, to motivate key employees of the Company and the Subsidiaries by
providing them an ownership interest in the Company, the Board of Directors of
the Company (the “Board”) has established the Riverwood Holding, Inc. 2002
Management Stock Incentive Plan, as the same may be amended from time to time
(the “Plan”); and

 

WHEREAS, on the date hereof, the Company, its indirect, wholly-owned subsidiary,
Riverwood International Corporation, a Delaware corporation (“Riverwood”), and
the Grantee have entered into an amended and restated Employment Agreement (as
the same may be amended from time to time, the “Employment Agreement”),
providing for, among other things, the grant to the Grantee of the stock options
described herein;

 

WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such stock options on the terms and conditions
set forth herein;

 

NOW, THEREFORE, to evidence the stock options so granted, and to set forth the
terms and conditions governing such stock options, the Company and the Grantee
hereby agree as follows:

 

1.  Certain Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

 

(a)  “Acquisition” shall mean the series of transactions resulting in the
indirect acquisition of all of the issued and outstanding capital stock of
Former Riverwood by the Company on March 27, 1996 pursuant to the Merger
Agreement.

 

(b)  “Affiliate” shall mean, with respect to any person, any other person
controlled by, controlling or under common control with such person.

 

(c)  “Applicable Percentage” shall mean, with respect to an EBITDA Target for
any Fiscal Year, the portion of such EBITDA Target actually achieved by the
Company and the Subsidiaries as of the end of such Fiscal Year, expressed as a
percentage.

 

(d)  “Board” shall mean the Board of Directors of the Company.

 

(e)  “CD&R Fund” shall mean the Clayton, Dubilier & Rice Fund V Limited
Partnership, a Cayman Islands exempted limited partnership, and any successor
investment vehicle managed by Clayton, Dubilier & Rice, Inc.

 

--------------------------------------------------------------------------------


 

(f)  “Cause” shall have the meaning assigned to such term in the Employment
Agreement.

 

(g)  “Change in Control” shall mean the first to occur of the following events
after the date hereof:

 

(i)  the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Exchange Act), other than the Company, the Subsidiaries,
any employee benefit plan of the Company or the Subsidiaries, the CD&R Fund, any
Investor or any Affiliate of the CD&R Fund or of an Investor, of 50% or more of
the combined voting power of the Company’s or Riverwood’s then outstanding
voting securities;

 

(ii)  the merger or consolidation of the Company or Riverwood, as a result of
which persons who were stockholders of the Company or Riverwood, as the case may
be, immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company;

 

(iii)  the liquidation or dissolution of the Company or Riverwood other than a
liquidation of Riverwood into the Company or into any Subsidiary; and

 

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company or Riverwood to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company, Riverwood, the CD&R Fund or any Investor.

 

(h)  “Change in Control Price” shall mean the price per share of Common Stock
paid in conjunction with any transaction resulting in a Change in Control (as
determined in good faith by the Board if any part of such price is payable other
than in cash).

 

(i)  “Common Stock” shall mean the Class A Common Stock, par value $.01 per
share, of the Company.

 

(j)  “Company” shall have the meaning set forth in the introductory paragraph
hereto.

 

(k)  “Covered Options” shall have the meaning set forth in Section 4(b) hereof.

 

(l)  “Cumulative EBITDA Target”  shall mean the sum of the EBITDA Targets for
each of the fiscal years of the Company ending December 31, 2002, 2003 and 2004,
or, in the case of a determination of the Cumulative EBITDA Target prior to
December 31, 2004 pursuant to Section 3(b), the sum of such

 

2

--------------------------------------------------------------------------------


 

EBITDA Targets for each of the Fiscal Years ending prior to such date of
determination and a pro rata portion of the EBITDA Target for the Fiscal Year
which includes such date of determination, pro-rated through the end of the most
recent calendar quarter ending on or prior to such date of determination, as the
same may be adjusted from time to time in accordance with this Agreement.

 

(m)  “Delay Period” shall have the meaning set forth in Section 10(c) hereof.

 

(n)  “Disability” shall have the meaning assigned to such term in the Employment
Agreement.

 

(o)  “EBITDA” shall have the meaning assigned to such term in the Amended and
Restated Credit Agreement, dated as of August 10, 2001, among Riverwood, the
other borrowers party thereto, The Chase Manhattan Bank, as administrative
agent, and the lenders party thereto from time to time, as such agreement may be
further amended from time to time.

 

(p)  “EBITDA Target” shall mean, with respect to the 2002, 2003 and 2004 Fiscal
Year, the EBITDA targeted for such Fiscal Year in the business plan of the
Company and the Subsidiaries for such Fiscal Year approved by the Board;
provided, however, that in the event the Company or any Subsidiary consummates a
significant acquisition, disposition or other corporate transaction or series of
transactions that, in the judgment of the Executive Committee of the Board,
would reasonably be expected to impact the consolidated earnings of the Company
and its subsidiaries, the EBITDA Target for the relevant fiscal years may be
appropriately adjusted by the Board to reflect such transaction or series of
transactions.

 

(q)  “Employment Agreement” shall have the meaning set forth in the recitals
hereto.

 

(r)  “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

(s)  “Exercise Date” shall have the meaning set forth in Section 6 hereof.

 

(t)  “Exercise Price” shall have the meaning set forth in Section 6 hereof.

 

(u)  “Exercise Shares” shall have the meaning set forth in Section 6 hereof.

 

(v)  “Extraordinary Termination” shall mean a termination of the Grantee’s
employment with the Company and the Subsidiaries by reason of the Grantee’s
death, Disability or Retirement.

 

(w)  “Fair Market Value” shall mean, as of any date, the fair market value on
such date of a share of Common Stock as determined in good faith by the
Executive Committee of the Board.  In making a determination of Fair Market

 

3

--------------------------------------------------------------------------------


 

Value, the Executive Committee shall give due consideration to such factors as
it deems appropriate, including, without limitation, the earnings and certain
other financial and operating information of the Company and the Subsidiaries in
recent periods, the potential value of the Company and the Subsidiaries as a
whole, the future prospects of the Company and the Subsidiaries and the
industries in which they compete, the history and management of the Company and
the Subsidiaries, the general condition of the securities markets, the fair
market value of securities of companies engaged in businesses similar to those
of the Company and the Subsidiaries and a valuation of the Common Stock, which
shall be performed, with respect to any Fiscal Year, as promptly as practicable
following the first business day of the subsequent Fiscal Year by an independent
valuation firm chosen by the Executive Committee.  Notwithstanding the
foregoing, following a Public Offering, Fair Market Value shall mean the average
of the high and low trading prices for a share of Common Stock on the primary
national exchange (including NASDAQ) on which the Common Stock is then traded on
the trading day immediately preceding the date as of which such Fair Market
Value is determined.  The determination of Fair Market Value will not give
effect to any restrictions on transfer of the shares of Common Stock or the fact
that such Common Stock would represent a minority interest in the Company.

 

(x)  “Fiscal Year” shall mean a fiscal year of the Company ending December 31.

 

(y)  “First Purchase Period” shall have the meaning set forth in Section 5(c)(i)
hereof.

 

(z)  “Financing Agreements” shall have the meaning set forth in Section 10(a)
hereof.

 

(aa)  “Fiscal Year” shall mean a fiscal year of the Company ending December 31.

 

(bb) “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement.

 

(cc)  “Grant Date” shall mean the date hereof, which is the date on which the
Options are granted to the Grantee.

 

(dd)  “Grantee” shall have the meaning set forth in the introductory paragraph
hereto.

 

(ee)  “Installment” shall mean Performance Options with respect to 50,000
Shares.

 

(ff)  “Investors” shall mean each of the investors who purchased shares of
Common Stock or shares of Class B Common Stock of the Company concurrently with
the consummation of the merger contemplated by the Merger Agreement,

 

4

--------------------------------------------------------------------------------


 

and their “specified affiliates”, within the meaning of the Stockholders
Agreement of the Company, as amended from time to time.

 

(gg)  “Management Stock Subscription Agreement” shall mean the management stock
subscription agreement to be entered into by the Company and the Grantee in
connection with the Grantee’s exercise of any of the Options and purchase of the
Shares subject to any such Options pursuant to Section 6 hereof.

 

(hh)  “Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of October 25, 1995, by and among RIC Holding, its wholly owned subsidiary, CDRO
Acquisition Corporation, a Delaware corporation, and Prior Riverwood.

 

(ii)  “New Employer” shall mean the Grantee’s employer, or the parent or a
subsidiary of such employer, immediately following a Change in Control.

 

(jj)  “Normal Termination Date” shall mean the tenth anniversary of the date
hereof.

 

(kk)  “Option Price” shall mean, with respect to an Option, the exercise price
under such Option determined in accordance with Section 2(b) hereof.

 

(ll)  “Options” shall mean, collectively, the Performance Options, the Service
Options and the Special Performance Options granted to the Grantee hereby.

 

(mm)  “Performance Options” shall mean those Options that are subject to the
provisions of Section 3(b) hereof providing for the vesting of such Options on
the basis of the financial performance of the Company and the Subsidiaries
and/or the continued employment of the Grantee.  Performance Options have been
granted to the Grantee pursuant to this Agreement with respect to 150,000
Shares.

 

(nn)  “Plan” shall have the meaning set forth in the recitals hereto.

 

(oo)  “Public Offering” shall mean the first day as of which sales of Common
Stock are made to the public in the United States pursuant to an underwritten
public offering of the Common Stock led by one or more underwriters at least one
of which is an underwriter of nationally recognized standing.

 

(pp)  “Registration and Participation Agreement” shall have the meaning set
forth in Section 7(f) hereof.

 

(qq)  “Retirement” shall mean the Grantee’s retirement from employment with the
Company and the Subsidiaries at or after age 65.

 

(rr)  “Riverwood” shall have the meaning set forth in the recitals hereto.

 

5

--------------------------------------------------------------------------------


 

(ss)  “Rule 144” shall mean Rule 144 promulgated under the Securities Act.

 

(tt)  “Second Purchase Period” shall have the meaning set forth in Section
5(c)(i) hereof.

 

(uu)  “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

(vv)  “Service Options” shall mean those Options that are subject to the
provisions of Section 3(a) hereof providing for the vesting of such Option on
the basis of the Grantee’s completion of service.  Service Options have been
granted to the Grantee pursuant to this Agreement with respect to 150,000
Shares.

 

(ww)  “Shares” shall mean the shares of Common Stock subject to the Options.

 

(xx)  “Special Performance Options” shall mean those Options that are subject to
the provisions of Section 3(c) hereof providing for the vesting of such Options
on the basis of the occurrence of a Change in Control and/or the continued
employment of the Grantee.  Special Performance Options have been granted to the
Grantee pursuant to this Agreement with respect to 150,000 Shares.

 

(yy)  “Subsidiary” shall mean any corporation or other person, a majority of
whose outstanding voting securities or other equity interests are owned,
directly or indirectly, by the Company.

 

2.  Grant of Options.

 

(a)  Confirmation of Grant.  The Company hereby evidences and confirms its grant
to the Grantee, effective as of the date hereof, of (i) Service Options to
purchase 150,000 Shares and (ii) Performance Options to purchase 150,000 Shares
and (iii) Special performance Options to purchase 150,000 Shares.  The Options
are not intended to be incentive stock options under the U.S. Internal Revenue
Code of 1986, as amended.  This Agreement is subordinate to, and the terms and
conditions of the Options granted hereunder are subject to, the terms and
conditions of the Plan.  If there is any inconsistency between the terms hereof
and the terms of the Plan, the terms of the Plan shall govern.

 

(b)  Option Price.  The per share exercise price for the Shares covered by the
Options shall equal $120.00 per share.

 

3.  Exercisability.

 

(a)  Service Options.  Except as otherwise provided in this Agreement and
subject to the continuous employment of the Grantee with the Company or one or
more of the Subsidiaries until the applicable vesting date, the Service Options
shall become vested and exercisable in two annual installments, one-third on the
second anniversary of the

 

6

--------------------------------------------------------------------------------


 

Grant Date and the remaining two-thirds on the Third anniversary of the Grant
Date; provided that, if, on or prior to the third anniversary of the Grant Date,
(x) the Grantee’s employment is terminated by reason of an Extraordinary
Termination or (y)(i)the CD&R Fund and, if applicable, its Affiliates effect a
sale or other disposition of all of the Common Stock then held by the CD&R Fund
and its Affiliates to one or more persons other than any person who is a general
or limited partner or Affiliate of the CD&R Fund and (ii) thereafter, the
Grantee’s employment is terminated by the Company other than for Cause or by the
Grantee for Good Reason, all Service Options held by the Grantee as of the
effective date of such Extraordinary Termination or termination under the
foregoing clause (y)(ii), whichever is applicable, shall become immediately 100%
vested and exercisable.

 

(b)  Performance Options.  Except as otherwise provided in this Agreement and
subject to the continuous employment of the Grantee with the Company or one or
more of the Subsidiaries until the applicable vesting date as follows:

 

(i)  the Applicable Percentage of an Installment of Performance Options shall
become vested and exercisable on each of the first three anniversaries of the
Grant Date, provided in the case of any such Installment, that the Executive
Committee of the Board determines that Company has achieved at least 75% of the
EBITDA Target for the Fiscal Year ending immediately prior to such anniversary
date;

 

(ii)  100% of any Performance Options that, as of the third anniversary of the
Grant Date, have not become vested and exercisable in accordance with the
preceding clause (i) shall become vested and exercisable as of the date of such
third anniversary if the Executive Committee of the Board determines that
Company has achieved 100% of the Cumulative EBITDA Target for the three Fiscal
Years ending December 31, 2004; and

 

provided that if, on or prior to the third anniversary of the Grant Date, (x)
the Grantee’s employment is terminated by reason of an Extraordinary Termination
or (y)(i) the CD&R Fund and, if applicable, its Affiliates effect a sale or
other disposition of all of the Common Stock then held by the CD&R Fund and its
Affiliates to one or more persons other than any person who is a general or
limited partner or Affiliate of the CD&R Fund and (ii) thereafter, either the
Grantee’s employment is terminated by the Company other than for Cause or the
Grantee’s employment is terminated by the Grantee for Good Reason, then the
excess of (x) a “proportionate share” of the Performance Options, over (y) the
number of Performance Options that have previously become vested pursuant to
Section 3(b)(i) shall vest and become exercisable as of such date of
termination.  Such “proportionate share” that shall become vested and
exercisable shall equal the product of (i) the percentage obtained by dividing
(x) the cumulative EBITDA actually achieved by the Company during the period
commencing on January 1, 2002 and ending on the last day of the most recent
calendar quarter ending on or prior to the effective date of the Extraordinary
Termination or other termination, whichever is applicable, as determined by the
Executive Committee of the Board, by (y) the Cumulative EBITDA Target,
multiplied by (ii) the total number of Shares subject to such Performance
Options.  Any

 

7

--------------------------------------------------------------------------------


 

Performance Options held by the Grantee as of the date of an Extraordinary
Termination or other termination, whichever is applicable, that have not become
vested and exercisable on or prior to such date of termination in accordance
with this Section 3(b) shall terminate and be cancelled immediately on such
date.

 

Notwithstanding the foregoing provisions of this paragraph (b), 100% of the
Performance Options shall become vested and exercisable nine years and six
months following the Grant Date regardless of whether any EBITDA Target has been
achieved, subject to the continuous employment of the Grantee with the Company
or one or more of the Subsidiaries until such date.

 

(c)  Special Performance Options.  Except as otherwise provided in this
Agreement and subject to the continuous employment of the grantee with the
Company or one or more of the Subsidiaries until the applicable vesting date,
100% of the Special performance Options shall vest and become exercisable upon
the earliest of (i) the occurrence, prior to the third anniversary of the Grant
Date, of a Change in Control, and (ii) the nine year and six month anniversary
of the Grant Date.

 

(d)  Conditions.  The Board, in its sole discretion, may accelerate the vesting
or exercisability of any Option, all Options or any class of Options, at any
time and from time to time.  Shares eligible for purchase may, subject to the
provisions hereof, thereafter be purchased, at any time and from time to time on
or after such anniversary until the date one day prior to the date on which the
Options terminate, provided that any such purchase shall be effected pursuant to
and subject to Sections 5 and 6 hereof and the provisions contained in the
Management Stock Subscription Agreement related to the purchase of such Shares.

 

4.  Termination of Options.

 

(a)  Normal Termination Date.  Unless an earlier termination date shall occur as
specified in subsection (b), the Options shall terminate and be cancelled on the
Normal Termination Date.

 

(b)  Early Termination.  If the Grantee’s employment is voluntarily or
involuntarily terminated for any reason, any Options held by the Grantee that
have not become vested and exercisable on or before the effective date of such
termination shall terminate and be cancelled immediately upon such termination
of employment.  Subject to the provisions of Section 5(c), all Options held by
the Grantee on the date of such termination that shall have become vested and
exercisable on or before the effective date of such termination (such Options,
the “Covered Options”) shall remain exercisable for whichever of the following
periods is applicable, and if not exercised within such period, shall terminate
and be cancelled upon the expiration of such period: (i) if the Grantee’s
employment is terminated by reason of an Extraordinary Termination, the Covered
Options shall remain exercisable solely until the first to occur of (A) the one
year anniversary of the Grantee’s termination of employment or (B) the Normal
Termination Date and (ii) if the Grantee’s employment is terminated for any
reason other than (x) an Extraordinary Termination or (y) for Cause, the Covered
Options shall remain

 

8

--------------------------------------------------------------------------------


 

exercisable for a period of 60 days after the earliest to occur of (x) the
expiration of the Second Purchase Period (as defined in Section 5(c)(i) hereof),
(y) the receipt by the Grantee of written notice that the CD&R Fund does not
intend to exercise its right to purchase the Covered Options pursuant to
Section 5(c)(i) and (z) the Normal Termination Date.  Notwithstanding anything
else contained in this Agreement, if the Grantee’s employment is terminated for
Cause, all Options (whether or not then exercisable) shall terminate and be
cancelled immediately upon such termination.  Nothing in this Agreement shall be
deemed to confer on the Grantee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

 

5.  Restrictions on Exercise; Non-Transferability of Options; Repurchase of
Options.

 

(a)  Restrictions on Exercise.  The Options may be exercised only with respect
to full shares of Common Stock.  No fractional shares of Common Stock shall be
issued.  Notwithstanding any other provision of this Agreement, the Options may
not be exercised in whole or in part, and no certificates representing Shares
shall be delivered, (i) (A) unless all requisite approvals and consents of any
governmental authority of any kind having jurisdiction over the exercise of the
Options shall have been secured, (B) unless the purchase of the Shares upon the
exercise of the Options shall be exempt from registration under applicable U.S.
federal and state securities laws, and applicable non-U.S. securities laws, or
the Shares shall have been registered under such laws, and (C) unless all
applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied or (ii) if such exercise would  result in
a violation of the terms or provisions of or a default or an event of default
under any of the Financing Agreements.  The Company shall use commercially
reasonable efforts to obtain the consents and approvals referred to in
clause (i)(A) of the preceding sentence and to obtain the consent of the parties
to the Financing Agreements referred to in clause (ii) of the preceding sentence
so as to permit the Options to be exercised.

 

(b)  Non-Transferability of Options.  Except as contemplated by Section 5(c),
the Options may be exercised only by the Grantee or by the Grantee’s estate. 
Except as contemplated by Section 5(c), the Option is not assignable or
transferable, in whole or in part, and it may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Grantee upon the Grantee’s death, provided
that the deceased Grantee’s beneficiary or the representative of the Grantee’s
estate shall acknowledge and agree in writing, in a form reasonably acceptable
to the Company, to be bound by the provisions of this Agreement and the Plan as
if such beneficiary or the estate were the Grantee.

 

(c)                                  Purchase of Options on Termination of
Employment.

 

(i)  Termination of Employment.  If the Grantee’s employment is terminated for
any reason other than for Cause, the Company shall have an option

 

9

--------------------------------------------------------------------------------


 

to purchase all or any portion of the Covered Options and shall have 30 days
from the date of the Grantee’s termination of employment (such 30-day period
being hereinafter referred to as the “First Purchase Period”) during which to
give notice in writing to the Grantee (or, if the Grantee’s employment was
terminated by the Grantee’s death, the Grantee’s estate) of its election to
exercise or not to exercise such right to purchase the Covered Options.  The
Company hereby undertakes to use reasonable efforts to act as promptly as
practicable following such termination to make such election.  If the Company
(i) fails to give notice that it intends to exercise its right to purchase the
Covered Options within the First Purchase Period, or (ii) chooses to purchase
none or only a portion of the Covered Options, by giving such notice, the CD&R
Fund shall have the right to purchase all or any portion of the Covered Options
not purchased by the Company, and shall have until the expiration of the earlier
of (x) 30 days following the end of the First Purchase Period, or (y) 30 days
from the date of receipt by the CD&R Fund of written notice that the Company
does not intend to exercise its right with respect to all of the Covered Options
(such 30-day period being hereinafter referred to as the “Second Purchase
Period”), to give notice in writing to the Grantee (or the Grantee’s estate) of
the CD&R Fund’s exercise of its right to purchase all or any portion of such
Covered Options.  If the rights of the Company and the CD&R Fund to purchase all
of the Covered Options granted in this subsection are not fully exercised as
provided herein other than as a result of any deferral of the payment of the
Purchase Price therefor pursuant to Section 10 hereof, the Grantee (or the
Grantee’s estate) shall be entitled to retain any Covered Options not so
purchased, subject to all of the provisions of this Agreement (including,
without limitation, Section 4(b)).

 

(ii)  Purchase Price, etc.  All purchases pursuant to this Section 5(c) by the
Company or the CD&R Fund shall be for a purchase price and effected in the
manner prescribed by Sections 5(f), (g) and (h).

 

(d)                                 Notice of Termination.  The Company shall
give written notice of any termination of the Grantee’s employment to the CD&R
Fund, except that if such termination (if other than as a result of death) is by
the Grantee, the Grantee shall give written notice of such termination to the
Company and the Company shall give written notice of such termination to the
CD&R Fund.

 

(e)                                  Public Offering.  In the event that a
Public Offering has been consummated, neither the Company nor the CD&R Fund
shall have any rights to purchase the Covered Options pursuant to Section 5(c).

 

(f)                                    Purchase Price.  Subject to Section 10(c)
hereof, the purchase price to be paid to the Grantee (or the Grantee’s estate)
for the Covered Options purchased pursuant to Section 5(c) shall be equal to the
excess, if any, of (i) the Fair Market Value, as of the effective date of the
termination of employment that gives rise to the right of the Company and the
CD&R Fund to, of the Shares which may be purchased upon exercise of such Covered
Options over (ii) the aggregate Option Price of such Covered Options.

 

10

--------------------------------------------------------------------------------


 

(g)                                 Payment.  The completion of a purchase
pursuant to this Section 5 shall take place at the principal office of the
Company on the tenth business day following the receipt by the Grantee (or the
Grantee’s estate) of the CD&R Fund’s or the Company’s notice of its exercise of
the right to purchase the Covered Options pursuant to Section 5(c).  Subject to
Section 10 hereof, the purchase price shall be paid by delivery to the Grantee
(or the Grantee’s estate) of a check for the purchase price payable to the order
of the Grantee (or the Grantee’s estate), against delivery of such instruments
as the Company may reasonably request, signed by the Grantee (or the Grantee’s
estate), free and clear of all security interests, liens, claims, encumbrances,
charges, options, restrictions on transfer, proxies and voting and other
agreements of whatever nature.

 

(h)                                 Application of the Purchase Price to Certain
Loans.  The Grantee agrees that the Company and the CD&R Fund shall be entitled
to apply any amounts to be paid by the Company or the CD&R Fund, as the case may
be, to purchase the Covered Options pursuant to this Section 5 to discharge any
indebtedness of the Grantee to the Company or any Subsidiary, or indebtedness
that is guaranteed by the Company or any Subsidiary, including, but not limited
to, any indebtedness of the Grantee incurred to purchase any shares of Common
Stock.

 

(i)                                     Withholding.  Whenever Shares are to be
issued pursuant to the Options, the Company may require the recipient of the
Shares to remit to the Company an amount sufficient to satisfy any applicable
U.S. federal, state and local and non-U.S. tax withholding requirements as a
condition to the issuance of such Shares.  In the event any cash is paid to the
Grantee or the Grantee’s estate or beneficiary pursuant to this Section 5, the
Company shall have the right to withhold an amount from such payment sufficient
to satisfy any applicable U.S. federal, state and local and non-U.S. tax
withholding requirements.  If shares of Common Stock are traded on a national
securities exchange or bid and ask prices for shares of Common Stock are quoted
on the NASDAQ, the Company may, if requested by the Grantee, withhold Shares to
satisfy the minimum applicable withholding requirements, subject to the
provisions of the Plan and any rules adopted by the Board regarding compliance
with applicable law, including, but not limited to, Section 16(b) of the
Exchange Act.

 

6.                                       Manner of Exercise.  To the extent that
any outstanding Options shall have become and remain vested and exercisable as
provided in Sections 3 and 4 and subject to such reasonable administrative
regulations as the Board may have adopted, such Options may be exercised, in
whole or in part, by notice to the Secretary of the Company in writing given on
the date as of which the Grantee will so exercise the Options (the “Exercise
Date”), specifying the number of whole Shares with respect to which the Options
are being exercised (the “Exercise Shares”), subject to the execution by the
Company and the Grantee of a Management Stock Subscription Agreement
substantially in the form attached to the Plan as Exhibit A (“Management Stock
Subscription Agreement”), or in such other form as may be agreed upon by the
Company and the Grantee, such Management Stock Subscription Agreement to contain
(unless a Public Offering shall have occurred prior to the Exercise Date)
provisions corresponding to Section 5(c) hereof, and the delivery to the Company
by the Grantee, on or within five days following the Exercise Date, in
accordance with the Management Stock

 

11

--------------------------------------------------------------------------------


 

Subscription Agreement, full payment for the Exercise Shares in United States
dollars in cash, or cash equivalents satisfactory to the Company, and in an
amount equal to the product of the number of Exercise Shares, multiplied by the
aggregate Option Price for such Exercise Shares (such amount, the “Exercise
Price”).  Upon execution by the Company and the Grantee of the Management Stock
Subscription Agreement and delivery to the Company by the Grantee of the
Exercise Price, the Company shall deliver to the Grantee a certificate or
certificates representing the Exercise Shares, registered in the name of the
Grantee and bearing appropriate legends as provided in Section 7(b) hereof.  If,
as of the Exercise Date, shares of Common Stock are traded on a U.S. national
securities exchange or bid and ask prices for shares of Common Stock are quoted
over NASDAQ, the Grantee may, in lieu of tendering cash, tender shares of Common
Stock that have been owned by the Grantee for at least six months, having an
aggregate Fair Market Value on the Exercise Date equal to the Exercise Price or
may deliver a combination of cash and such shares of Common Stock having an
aggregate Fair Market Value equal to the difference between the Exercise Price
and the amount of such cash as payment of the Exercise Price, subject to such
rules and regulations as may be adopted by the Board to provide for the
compliance of such payment procedure with applicable law, including
Section 16(b) of the Exchange Act.  The Company may require the Grantee to
furnish or execute such other documents as the Company shall reasonably deem
necessary (i) to evidence such exercise, (ii) to determine whether registration
is then required under the Securities Act and (iii) to comply with or satisfy
the requirements of the Securities Act, applicable state or non-U.S. securities
laws or any other law.

 

7.                                       Grantee’s Representations, Warranties
and Covenants.

 

(a)                                  Investment Intention.  The Grantee
represents and warrants that the Options have been, and any Exercise Shares will
be, acquired by the Grantee solely for the Grantee’s own account for investment
and not with a view to or for sale in connection with any distribution thereof. 
The Grantee agrees that the Grantee will not, directly or indirectly, offer,
transfer, sell, pledge, hypothecate or otherwise dispose of all or any of the
Options or any of the Exercise Shares (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of all or any of the Options or any of the
Exercise Shares), except in compliance with the Securities Act and the rules and
regulations of the Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws.  The Grantee
further understands, acknowledges and agrees that none of the Exercise Shares
may be transferred, sold, pledged, hypothecated or otherwise disposed of unless
the provisions of the related Management Stock Subscription Agreement shall have
been complied with or have expired.

 

(b)                                 Legends.  The Grantee acknowledges that any
certificate representing the Exercise Shares shall bear an appropriate legend,
which will include, without limitation, the following language:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A
MANAGEMENT STOCK SUBSCRIPTION AGREEMENT, DATED AS OF               , AND NEITHER
THIS CERTIFICATE NOR THE SHARES REPRESENTED

 

12

--------------------------------------------------------------------------------


 

BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH MANAGEMENT STOCK SUBSCRIPTION AGREEMENT, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ENTITLED TO CERTAIN OF
THE BENEFITS OF AND ARE BOUND BY CERTAIN OF THE OBLIGATIONS SET FORTH IN A
REGISTRATION AND PARTICIPATION AGREEMENT, DATED AS OF MARCH 27, 1996, AMONG THE
COMPANY AND CERTAIN STOCKHOLDERS OF THE COMPANY, AS THE SAME MAY BE AMENDED FROM
TIME TO TIME, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE OR NON-U.S. SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS
(i) (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) THE HOLDER HEREOF SHALL HAVE
DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL
BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF SUCH ACT OR (C) A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION, REASONABLY SATISFACTORY TO COUNSEL
FOR THE COMPANY, SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH DISPOSITION AND
(ii) SUCH DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE AND
NON-U.S. SECURITIES LAWS OR AN EXEMPTION THEREFROM.”

 

(c)                                  Securities Law Matters.  The Grantee
acknowledges receipt of advice from the Company that (i) the Exercise Shares
have not been registered under the Securities Act or qualified under any state
securities or “blue sky” or non-U.S. securities laws, (ii) it is not anticipated
that there will be any public market for the Exercise Shares, (iii) the Exercise
Shares must be held indefinitely and the Grantee must continue to bear the
economic risk of the investment in the Exercise Shares unless the Exercise
Shares are subsequently registered under the Securities Act and such state laws
or an exemption from registration is available, (iv) while the Company is
currently obligated under its Financing Agreements to file periodic reports with
the Commission and, accordingly, Rule 144 may be presently available with
respect to sales of securities of the Company, the Company has made no covenant
to the Grantee to continue to make Rule 144 available, (v) when and if the
Exercise Shares may be disposed of without registration in

 

13

--------------------------------------------------------------------------------


 

reliance upon Rule 144, such disposition can be made only in limited amounts in
accordance with the terms and conditions of such Rule, (vi) the Company does not
plan to file reports with the Commission or make public information concerning
the Company available unless required to do so by law or the terms of its
Financing Agreements, (vii) if the exemption afforded by Rule 144 is not
available, sales of the Exercise Shares may be difficult to effect because of
the absence of public information concerning the Company, (viii) a restrictive
legend in the form heretofore set forth shall be placed on the certificates
representing the Exercise Shares and (ix) a notation shall be made in the
appropriate records of the Company indicating that the Exercise Shares are
subject to restrictions on transfer set forth in this Agreement and, if the
Company should in the future engage the services of a stock transfer agent,
appropriate stop-transfer restrictions will be issued to such transfer agent
with respect to the Exercise Shares.

 

(d)                                 Compliance with Rule 144.  If any of the
Exercise Shares are to be disposed of in accordance with Rule 144, the Grantee
shall transmit to the Company an executed copy of Form 144 (if required by Rule
144) no later than the time such form is required to be transmitted to the
Commission for filing and such other documentation as the Company may reasonably
require to assure compliance with Rule 144 in connection with such disposition.

 

(e)                                  Ability to Bear Risk.  The Grantee
covenants that the Grantee will not exercise all or any of the Options unless
(i) the financial situation of the Grantee is such that the Grantee can afford
to bear the economic risk of holding the Exercise Shares for an indefinite
period and (ii) the Grantee can afford to suffer the complete loss of the
Grantee’s investment in the Exercise Shares.

 

(f)                                    Registration; Restrictions on Sale upon
Public Offering.  The Grantee acknowledges and agrees that in respect of any
Exercise Shares purchased upon exercise of all or any of the Options, the
Grantee shall be entitled to the rights and subject to the obligations created
under the Registration and Participation Agreement, dated as of March 27, 1996,
among the Company and certain stockholders of the Company, as the same may be
amended, modified or supplemented from time to time (the “Registration and
Participation Agreement”), to the extent set forth therein.  The Grantee agrees
that, in the event that the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Grantee will not effect any public sale or distribution
of any shares of the Common Stock (other than as part of such public offering),
including but not limited to, pursuant to Rule 144 or Rule 144A under the
Securities Act, during the 20 days prior to and the 180 days after the effective
date of such registration statement.  The Grantee further understands and
acknowledges that any sale, transfer or other disposition of the Exercise Shares
by him following a public offering will be subject to compliance with, and may
be limited under, the federal securities laws and/or state “blue sky” and/or
non-U.S. securities laws.

 

(g)  Section 83(b) Election.  The Grantee agrees that, within 20 days of any
Exercise Date that occurs prior to a Public Offering, the Grantee shall give
notice to the Company in the event the Grantee has made or intends to make an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the

 

14

--------------------------------------------------------------------------------


 

Exercise Shares purchased on such date, and acknowledges that the Grantee will
be solely responsible for any and all tax liabilities payable by the Grantee in
connection with the Grantee’s exercise of any Options or receipt of any Exercise
Shares or attributable to the Grantee’s making or failing to make such an
election.

 

8.                                       Representations and Warranties of the
Company.  The Company represents and warrants to the Grantee that (a) the
Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware, (b) this Agreement has been
duly authorized, executed and delivered by the Company and constitutes a valid
and legally binding obligation of the Company enforceable against the Company in
accordance with its terms and (c) the Exercise Shares, when issued, delivered
and paid for, upon exercise of the Options in accordance with the terms hereof
and the Management Stock Subscription Agreement, will be duly authorized,
validly issued, fully paid and nonassessable, and free and clear of any liens or
encumbrances other than those created pursuant to this Agreement, the Management
Stock Subscription Agreement or otherwise in connection with the transactions
contemplated hereby.

 

9.                                       Change in Control.

 

(a)  Service Options and Vested Performance Options.  In the event of a Change
in Control, each then outstanding (i) Service Option, (ii) Performance Option
and (iii) if such Change in Control occurs on or before the third anniversary of
The Grant Date, Special Performance Option, (regardless of whether at such time
otherwise exercisable) shall be canceled in exchange for a payment in cash of an
amount equal to the excess, if any, of (i) the product of the Change in Control
Price multiplied by  the aggregate number of Shares covered by all such Options,
(ii) over the aggregate Option Price for all such Options.  Any Options that
have not so vested shall be cancelled upon a Change in Control.

 

(b)  Timing of Option Cancellation Payments; Discretionary Acceleration. 
Notwithstanding the provisions of the preceding paragraph (a), the Board (as
constituted immediately prior to the Change in Control) may determine, in its
discretion, to accelerate the exercisability or cause the cancellation and
payment, calculated as provided in Section 9(a), in respect of all or any
Options prior to a Change in Control that occurs after the third anniversary of
the Grant Date.  The cash payments described in paragraph (a) above shall be
payable in full, as soon as reasonably practicable, but in no event later than,
30 days following the Change in Control.

 

10.  Certain Restrictions on Repurchases

 

(a)  Financing Agreements, etc.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated or permitted to pay the purchase
price for any Covered Options that the Company may elect to purchase from the
Grantee pursuant to Section 5(c) if (i) the payment of such purchase price would
result in a violation of the terms or provisions of, or result in a default or
an event of default under, the Amended and Restated Credit Agreement, dated as
of August 10, 2001 (the “Credit Agreement”), among Riverwood, the other
borrowers party thereto, The Chase Manhattan Bank, as

 

15

--------------------------------------------------------------------------------


 

administrative agent, and the lenders party thereto from time to time, any other
guarantee, financing or security agreement or document entered into by the
Company or any Subsidiary from time to time in (“Financing Agreements”), in each
case as the same may be amended, modified or supplemented from time to time,
(ii) the payment of such purchase price would violate any of the terms or
provisions of the Certificate of Incorporation of the Company or (iii) the
Company has no funds legally available therefor under the General Corporation
Law of the State of Delaware.

 

(b)                                 Delay of Purchase.  In the event that the
payment of the purchase price for any Covered Options by the Company otherwise
permitted under Section 5(c) is prevented solely by the terms of Section 10(a),
(i) the payment of such purchase price will be postponed and will be made
without the application of further conditions or impediments (other than as set
forth in Section 5 hereof or in this Section 10) at the first opportunity
thereafter when the Company has funds legally available therefor and when the
payment of such purchase price will not result in any default, event of default
or violation under any of the Financing Agreements or in a violation of any term
or provision of the Certificate of Incorporation of the Company and (ii) the
Grantee’s right to receive payment of such purchase price shall rank against
other similar rights with respect to shares of Common Stock or options in
respect thereof according to priority in time of the effective date of the event
giving rise to any such right, provided that any such right as to which a common
date determines priority shall be of equal priority and shall share pro rata in
any purchase payments made pursuant to clause (i) above.

 

(c)                                  Purchase Price Adjustment.  In the event
that the payment of the purchase price for any Covered Options from the Grantee
is delayed pursuant to this Section 10, the purchase price for such Covered
Options when the purchase price is eventually paid as contemplated by
Section 10(b) shall be the sum of (a) the purchase price of such Covered Options
determined in accordance with Section 5(f) at the time that the purchase would
have been paid but for the operation of this Section 10, plus (b) an amount
equal to interest on such purchase price for the period from the date on which
the purchase price would have been paid but for the operation of this Section 10
to the date on which such purchase price is actually paid (the “Delay Period”),
at an annual rate of interest equal to the weighted average cost of the
Company’s bank indebtedness outstanding during the Delay Period.

 

11.                                 No Rights as Stockholder.  The Grantee shall
have no voting or other rights as a stockholder of the Company with respect to
any Shares covered by the Options until the exercise of the Options and the
issuance of a certificate or certificates to the Grantee for such Shares.  No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

 

12.                                 Capital Adjustments.  The number and price
of the Shares covered by the Options shall be proportionately adjusted to
reflect any stock dividend, stock split or share combination of the Common Stock
or any recapitalization of the Company.  Subject to any required action by the
stockholders of the Company and Section 9 hereof, in any merger, consolidation,
reorganization, exchange of shares, liquidation or dissolution, the Options
shall pertain to the securities and other property, if any, that a

 

16

--------------------------------------------------------------------------------


 

holder of the number of shares of Common Stock covered by the Options would have
been entitled to receive in connection with such event.

 

13.                                 Miscellaneous.

 

(a)                                  Notices.  All notices and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been given if delivered personally or
sent by certified or express mail, return receipt requested, postage prepaid, or
by any recognized international equivalent of such delivery, to the Company, the
CD&R Fund or the Grantee, as the case may be, at the following addresses or to
such other address as the Company, the CD&R Fund or the Grantee, as the case may
be, shall specify by notice to the others:

 

(i)                                     if to the Company, to it at:

 

Riverwood Holding, Inc.

Suite 1200

1105 North Market Street

P.O. Box 8985

Wilmington, Delaware 19899

Attention:  General Counsel

 

(ii)                                           if to the Grantee, to the Grantee
at his last known address set forth on the books and records of the Company.

 

(iii)  if to the CD&R Fund, to:

 

Clayton, Dubilier & Rice Fund V

Limited Partnership

Foulkstone Plaza, Suite 102

1403 Foulk Road

Wilmington, Delaware 19803

Attention:  Joseph L. Rice, III

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof, provided that the party giving such notice or communication
shall have attempted to telephone the party or parties to which notice is being
given during regular business hours on or before the day such notice or
communication is being sent, to advise such party or parties that such notice is
being sent.  Copies of any notice or other communication given under this
Agreement shall also be given to:

 

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

New York, New York 10152

Attention:  Kevin J. Conway

 

and

 

17

--------------------------------------------------------------------------------


 

Debevoise & Plimpton

875 Third Avenue

New York, New York 10022

Attention:  Franci J. Blassberg, Esq.

 

The CD&R Fund also shall be given a copy of any notice or other communication
between the Grantee and the Company under this Agreement at its address as set
forth above.

 

(b)                                 Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  Except as provided in Section 5,
nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

 

(c)                                  Waiver; Amendment.

 

(i)                                     Waiver.  Any party hereto or beneficiary
hereof may by written notice to the other parties (A) extend the time for the
performance of any of the obligations or other actions of the other parties
under this Agreement, (B) waive compliance with any of the conditions or
covenants of the other parties contained in this Agreement and (C) waive or
modify performance of any of the obligations of the other parties under this
Agreement, provided that any waiver of the provisions of Section 5 must be
consented to in writing by the CD&R Fund.  Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein.  The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.

 

(ii)                                           Amendment.  This Agreement may
not be amended, modified or supplemented orally, but only by a written
instrument executed by the Grantee and the Company, and (in the case of any
amendment, modification or supplement that adversely affects the rights of the
CD&R Fund hereunder) consented to by the CD&R Fund in writing.  The parties
hereto acknowledge that the Company’s consent to an amendment or modification of
this Agreement may be subject to the terms and provisions of the Financing
Agreements.

 

(d)                                 Assignability.  Neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company or

 

18

--------------------------------------------------------------------------------


 

the Grantee without the prior written consent of the other parties and the CD&R
Fund.  The CD&R Fund may assign from time to time all or any portion of its
rights under Section 5 to one or more persons or other entities designated by
it.

 

(e)                                  Applicable Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF THE STATE OF DELAWARE
SPECIFICALLY AND MANDATORILY APPLIES.

 

(f)                                    Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(g)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

(h)  Delegation by the Board.  All of the powers, duties and responsibilities of
the Board specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by any duly constituted committee
thereof to the extent authorized by the Board to exercise and perform such
powers, duties and responsibilities.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

 

 

RIVERWOOD HOLDING, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTEE:

 

 

 

 

 

By:

 

 

 

 

Stephen Humphrey

 

20

--------------------------------------------------------------------------------

